—In a proceeding to declare that the petitioner complied with General Municipal Law §§ 50-h and 50-i and may therefore serve a summons and complaint against the City of Yonkers, the City of Yonkers appeals from an order of the Supreme Court, Westchester County (Nicolai, J.), entered July 8, 1998, which granted the application and denied its cross motion for a declaration precluding the petitioner from commencing an action against it.
Ordered that the order is affirmed, without costs or disbursements.
A potential plaintiff who has not complied with General Municipal Law § 50-h is precluded from commencing an action against a municipality (see, Arcila v Incorporated Vil. of Freeport, 231 AD2d 660). Upon our review of the record, we agree with the Supreme Court that the petitioner sufficiently complied with the requirements of General Municipal Law § 50-h at the hearing conducted pursuant thereto, and thus, she should be allowed to serve a summons and complaint against the appellant. Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.